Exhibit 10.1

THE OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

2012 PARTNER INCENTIVE PLAN

 

1. Purposes of the Plan. This Och-Ziff Capital Management Group LLC 2012 Partner
Incentive Plan provides for annual discretionary performance awards to those
Executive Managing Directors of the Company (the “Executive Managing Directors”)
designated for participation in the Plan and is intended to compensate and
incentivize each such Executive Managing Director for his services,
contributions and leadership provided to the Och-Ziff Operating Group and to
further align his interests with the interests of the Company’s shareholders.
The purpose of the Plan is to retain and further motivate the Executive Managing
Directors. Capitalized terms used but not defined herein have the meanings given
to such terms in Annex A hereto.

 

2. Plan Administration.

 

  (a) The Plan shall be administered by the Compensation Committee, based on PMC
Recommendations. The Compensation Committee shall have the power and authority,
without limitation:

 

  (i) to construe and interpret the terms and provisions of the Plan and any
Performance Award issued under the Plan (and any Performance Award Agreement
relating thereto) and to otherwise supervise the administration of the Plan and
to exercise all powers and authorities specifically granted under the Plan or
necessary or advisable in the administration of the Plan;

 

  (ii) to delegate its authority and responsibilities under the Plan to Daniel
S. Och, the Partner Management Committee and/or members of management, subject
to the requirements of applicable law;

 

  (iii) to review and approve all material recommendations, decisions and
determinations of Daniel S. Och, the Partner Management Committee and/or members
of management;

 

  (iv) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all Performance Awards under the Plan (including
the amount, manner and time of distributions);

 

  (v) to determine whether any Performance Unit Awards should be made under the
Plan in respect of a particular Fiscal Year and, if so, the total amount
thereof;

 

  (vi) to determine whether any Performance Cash Awards should be made under the
Plan in respect of a particular Fiscal Year and, if so, the total amount
thereof;

 

  (vii) to determine the eligibility for participation in the Plan in accordance
with Section 3 below;

 

  (viii) to prescribe forms and procedures for purposes of Plan participation
and distribution of Performance Awards; and

 

  (ix) to adopt rules, regulations and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.



--------------------------------------------------------------------------------

The powers and authority of the Compensation Committee hereunder shall in all
events be subject to the terms of the Plan and the applicable Performance Award
Agreement, and the Compensation Committee shall in all events honor such terms
to the extent permitted by applicable law.

 

  (b) The Compensation Committee shall make decisions with respect to the
administration of the Plan based on PMC Recommendations.

 

  (c) The determination as to whether each Participant should receive a
Performance Award in respect of any particular year and the size of any
Performance Unit Awards and any Performance Cash Awards shall be made by the
Compensation Committee based on PMC Recommendations.

 

  (d) The Compensation Committee shall retain sole discretion with respect to
determining whether each Participant shall receive any Performance Unit Award or
any Performance Cash Award under the Plan in respect of any particular Fiscal
Year and the size of any such Performance Unit Awards and Performance Cash
Awards, based in each case on PMC Recommendations.

 

  (e) All decisions made by the Compensation Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
including the Company and the Participants. No member of the Board, the
Compensation Committee or the Partner Management Committee, nor any officer or
employee of the Company or any of its Affiliates acting on behalf of the Board,
the Compensation Committee or the Partner Management Committee, shall be
personally liable for any action, omission, determination, or interpretation
taken or made with respect to the Plan to the extent and as provided in the LLC
Agreement, and all members of the Board, the Compensation Committee or the
Partner Management Committee and each and any officer or employee of the Company
and of any of its Affiliates acting on their behalf shall be indemnified by the
Company in respect of any such action, omission, determination or interpretation
to the extent and as provided in the LLC Agreement.

 

3. Eligibility. Certain Executive Managing Directors who were Partners at the
time of the Company’s initial public offering that occurred in November 2007
shall be designated by the Compensation Committee as Participants in the Plan.

 

4. Performance Awards.

 

  (a) Performance Awards shall be conditionally granted to each Participant
pursuant to an annual Performance Award Agreement and shall be subject to
clawback as set forth in Sections 8 and 11 below.

 

  (b)

In respect of each Fiscal Year during the Performance Award Period, (i) each
Participant who was one of the initial members of the Partner Management
Committee (a “PMC Participant”) shall be eligible to receive a conditional
discretionary grant of Och-Ziff Operating Group D Units (a “Performance Unit
Award”) in an amount equal to any percentage (a “Unit Award Percentage”) of the
Incentive Unit Pool (as defined below) up to (but not more than) such
Participant’s specified percentage as set forth in such Participant’s
Performance Award Agreement for such Fiscal Year (such Participant’s “Specified
Percentage”), provided that the maximum number of Och-Ziff Operating Group D
Units that may be received by such Participants, collectively, in respect of
such Fiscal Year shall be 2,828,907 Och-Ziff Operating Group D Units, and
(ii) each other Participant shall be eligible to receive a conditional
discretionary grant of a Performance

 

2



--------------------------------------------------------------------------------

  Unit Award in an amount equal to any Unit Award Percentage of the Incentive
Unit Pool representing up to the entire 800,000 Och-Ziff Operating Group D Units
for all such Participants who are not PMC Participants, provided that the
maximum number of Och-Ziff Operating Group D Units that may be received by such
Participants, collectively, in respect of such Fiscal Year shall be 800,000
Och-Ziff Operating Group D Units. Any Unit Award Percentage awarded to such
Participant for a Fiscal Year, together with the number of Och-Ziff Operating
Group D Units represented by such Unit Award Percentage, shall be set forth in
such Participant’s Performance Award Agreement in respect of such Fiscal Year. A
Participant shall only receive a Performance Unit Award in respect of a
particular Fiscal Year if so determined by the Compensation Committee in its
sole discretion, and any such Performance Unit Award shall be in an amount
determined by the Compensation Committee in its sole discretion, based in each
case on PMC Recommendations. The “Incentive Unit Pool” for any Fiscal Year for
all Participants shall be comprised of 3,628,907 Och-Ziff Operating Group D
Units. Over the Performance Award Period, the maximum number of Och-Ziff
Operating Group D Units that may be granted to all Participants, collectively,
as Performance Unit Awards will be 18,144,535 Och-Ziff Operating Group D Units.
Each Class D Common Unit of any Partnership received as part of a Performance
Unit Award shall be an “Original Common Unit” of the Participant for purposes of
the Limited Partnership Agreement of such Partnership (other than Section 8.4(b)
thereof).

 

  (c) In respect of each Fiscal Year during the Performance Award Period,
(i) each PMC Participant shall also be eligible to receive a conditional
discretionary award of cash (a “Performance Cash Award”) in an amount equal to
any percentage (a “Cash Award Percentage”) of the Incentive Cash Pool (as
defined below) up to (but not more than) such Participant’s Specified
Percentage, provided that the maximum amount that may be allocated to such
Participants, collectively, in respect of such Fiscal Year shall be the product
of the PMC Percentage (as defined below) and the Incentive Cash Pool, and
(ii) each other Participant shall also be eligible to receive a conditional
Performance Cash Award representing any Cash Award Percentage of the Incentive
Cash Pool, and each such other Participant shall not be subject to a specified
percentage limit, provided that the maximum amount that may be allocated to such
Participants, collectively, in respect of such Fiscal Year shall be the product
of the Non-PMC Percentage (as defined below) and the Incentive Cash Pool. Any
Cash Award Percentage awarded to a Participant for a Fiscal Year shall be set
forth in such Participant’s Performance Award Agreement in respect of such
Fiscal Year. A Participant shall only receive a Performance Cash Award in
respect of a particular Fiscal Year if so determined by the Compensation
Committee in its sole discretion, and any such Performance Cash Award shall be
in an amount determined by the Compensation Committee in its sole discretion,
based in each case on PMC Recommendations. The “Incentive Cash Pool” for any
Fiscal Year shall equal the lesser of (x) 10% of the total incentive income
earned by the Partnerships during such Fiscal Year (determined without reference
to any deductions for amounts to be paid under this Plan for such Fiscal Year)
and (y) $52.4 million. Of the maximum $52.4 million Incentive Cash Pool for any
Fiscal Year, the maximum aggregate amount that may be allocated to (x) the PMC
Participants for such Fiscal Year, collectively, shall be $40.4 million (such
amount, expressed as a percentage of the maximum $52.4 million, the “PMC
Percentage”) and (y) the other Participants for such Fiscal Year, collectively,
shall be $12.0 million (such amount, expressed as a percentage of the maximum
$52.4 million, the “Non-PMC Percentage”). Performance Cash Awards granted to all
Participants, collectively, over the Performance Award Period shall not exceed,
in aggregate, $262.0 million.

 

3



--------------------------------------------------------------------------------

  (d) Performance Cash Awards may be distributed in cash by one or more of the
Partnerships in proportions determined by the General Partners in their sole
discretion. Performance Cash Awards may be made as distributions of net income
allocated to Class C Non-Equity Interests in accordance with the Limited
Partnership Agreements or pursuant to a different arrangement structured by the
General Partners in their sole discretion.

 

  (e) Performance Unit Awards shall be made pursuant to (and subject to the
terms of) the Och-Ziff Capital Management Group LLC 2007 Equity Incentive Plan
or a successor plan.

 

5. Performance Award Agreements. Each Participant who is granted a Performance
Award in respect of any Fiscal Year shall enter into one or more Performance
Award Agreements substantially in the form attached as Exhibit A hereto. The
provisions of each Performance Award Agreement need not be the same with respect
to each Participant.

 

6. Award Dates. Subject to Sections 7, 8 and 11, the annual Performance Unit
Award shall be conditionally granted on or about December 31 of each Fiscal Year
(the “Performance Unit Award Date”) and the annual Performance Cash Award shall
be conditionally made on or before March 15 of the Fiscal Year immediately
following the Fiscal Year to which the applicable Performance Cash Award relates
(the “Performance Cash Award Date” and, together with the Performance Unit Award
Date, the “Award Dates”).

 

7. Termination.

 

  (a)

Notwithstanding any other provision of the Plan or a Performance Award Agreement
to the contrary, a Participant shall not have been subject to a Withdrawal or
Special Withdrawal prior to December 31st of the Fiscal Year to which any
potential Performance Award relates in order to be eligible to receive any
Performance Award on any applicable Award Date. All previously issued
Performance Awards shall continue to be subject to Sections 8 and 11 of this
Plan.

 

  (b) If a PMC Participant has been subject to a Withdrawal or a Special
Withdrawal, the maximum aggregate amount of cash available for Performance Cash
Awards, the maximum number of Och-Ziff Operating Group D Units available for
Performance Unit Awards (and, as a result, the total size of the Incentive Unit
Pool for all Participants), and the two limitations set forth in Section 4 in
respect of the size of the portion of the Incentive Cash Pool in each case
potentially available for allocation to PMC Participants (and, as a result, the
limitations set forth therein in respect of the total size of the Incentive Cash
Pool for all Participants) shall all be reduced accordingly, and any Specified
Percentages of the PMC Participants shall be adjusted accordingly.

 

  (c) If a Participant who is not a PMC Participant has been subject to a
Withdrawal or a Special Withdrawal, no adjustments shall be made to the maximum
aggregate amount of cash available for Performance Cash Awards, the maximum
number of Och-Ziff Operating Group D Units available for Performance Unit
Awards, or the limitations set forth in Section 4 in respect of the size of the
portion of the Incentive Cash Pool potentially available in each case for
allocation to Participants who are not PMC Participants (and, as a result of the
foregoing, no adjustments shall be made to the total sizes of the Incentive Unit
Pool or Incentive Cash Pool for all Participants, the limitations set forth in
Section 4 in respect of the total size of the Incentive Cash Pool for all
Participants, or any Specified Percentage of any PMC Participant).

 

4



--------------------------------------------------------------------------------

8. Conditions and Clawback.

 

  (a) The Performance Unit Awards shall be conditionally vested upon grant,
subject to the transfer restrictions set forth in the Limited Partnership
Agreements. All Performance Awards shall be conditionally granted subject to
compliance with the Participant’s Non-Competition Covenants.

 

  (b) In the event that a Participant breaches his Non-Competition Covenants,
the Participant shall have failed to satisfy the condition subsequent to the
grant of the Performance Awards and:

 

  (i) on or after the date of such breach, any Class D Common Units in each
Partnership received as part of any of the Performance Unit Awards (or any
Class A Common Units acquired in respect thereof) by such Participant and all
allocations and distributions on such Common Units that would otherwise have
been received by such Participant on or after the date of such breach shall
thereafter be reallocated from such Participant in accordance with
Section 2.13(g) of the Limited Partnership Agreement of such Partnership,
provided that any such Class D Common Units shall be treated as Class A Common
Units thereunder;

 

  (ii) on or after the date of such breach, no allocations shall be made to the
Capital Accounts of such Participant and no distributions shall be made to such
Participant in respect of any Class D Common Units received as part of any
Performance Unit Awards (or any Class A Common Units acquired in respect
thereof);

 

  (iii) on or after the date of such breach, no Transfer (including any exchange
pursuant to the Exchange Agreement) of any of the Class D Common Units received
as part of any Performance Unit Awards (or any Class A Common Units acquired in
respect thereof) of such Participant shall be permitted under any circumstances
notwithstanding anything to the contrary in any other agreement;

 

  (iv) on or after the date of such breach, no sale, exchange, assignment,
pledge, hypothecation, bequeath, creation of an encumbrance, or any other
transfer or disposition of any kind may be made of any of the Class A Shares
acquired by such Participant through an exchange pursuant to the Exchange
Agreement of any Class A Common Units acquired by such Participant in respect of
any of the Class D Common Units received by such Participant as part of any
Performance Unit Awards (“Exchanged Class A Shares”);

 

  (v) on the Reallocation Date, it shall immediately:

 

  (A) pay to the Continuing Partners, in accordance with Section 2.13(g) of the
Limited Partnership Agreement of each Partnership, a lump-sum cash amount equal
to the sum of: (i) the total after-tax proceeds received by such Participant for
any Exchanged Class A Shares that were transferred during the 24-month period
prior to the date of such breach; and (ii) any distributions received by such
Participant during such 24-month period on Exchanged Class A Shares;

 

5



--------------------------------------------------------------------------------

  (B) transfer any Exchanged Class A Shares held by such Participant on and
after the date of such breach to the Continuing Partners in accordance with
Section 2.13(g) of the Limited Partnership Agreement of each Partnership; and

 

  (C) pay to the Continuing Partners in accordance with Section 2.13(g) of the
Limited Partnership Agreement of each Partnership a lump-sum cash amount equal
to the sum of: (i) the total after-tax proceeds received by such Participant for
any Exchanged Class A Shares that were transferred on or after the date of such
breach; and (ii) all distributions received by such Participant on or after the
date of such breach on Exchanged Class A Shares; and

 

  (vi) on the Reallocation Date, each Participant shall immediately pay to the
Continuing Partners in proportion to the total number of Original Common Units
owned by each such Continuing Partner and its Original Related Trusts a lump-sum
cash amount equal to the total after-tax amount received by such Participant as
Performance Cash Awards during the 24-month period prior to the date of such
breach.

 

  (c) In addition, each Participant shall continue to be subject to all of the
provisions of each Limited Partnership Agreement, including, without limitation,
Section 2.13(g) thereof.

 

9. Set-Off. Notwithstanding any other provision of this Plan or any Performance
Award Agreement to the contrary, to the extent permitted by Code Section 409A,
the Och-Ziff Operating Group shall have the right to offset against any amount
owed to a Participant under this Plan any amounts that are owed by a Participant
to the Och-Ziff Operating Group (including amounts owed under this Plan) at the
time of any payment hereunder.

 

10. Amendment and Termination of the Plan. The Plan shall become effective as of
the Effective Date and shall terminate on the date all Performance Awards in
respect of the Performance Award Period have been made. The Compensation
Committee, based on PMC Recommendations, may amend, modify, suspend, terminate
or extend the Plan or Performance Awards thereunder, in whole or in part, at any
time, for any reason in its sole discretion, including, without limitation,
adopting amendments deemed necessary or desirable to comply with applicable law
or to correct any defect or to supply omitted data or to reconcile any
inconsistency in the Plan or in any Performance Award granted hereunder. The
terms and conditions of the Plan, as amended, need not be the same with respect
to each Participant. At no time before the actual distribution of cash or
Och-Ziff Operating Group D Units to Participants under the Plan shall any
Participant accrue any interest or right whatsoever under the Plan and in each
case any such Performance Awards once granted shall be subject to clawback as
provided in Sections 8 and 11.

 

11.

Compensation Clawback Policy. As a highly regulated, global alternative asset
management firm, the Company has had a long-standing commitment to ensure that
its partners, officers and employees adhere to the highest professional and
personal standards. The Company has long held that under current law fraud,
misconduct and malfeasance by any Participant that leads to a restatement of the
Company’s financial results or other fraud or malfeasance committed by the
Participant could subject such individuals to a disgorgement of prior
compensation and, in light of the highly regulated nature of the Company’s
business, that the Compensation Committee would likely pursue such remedy, among
others, where appropriate based on the facts and circumstances surrounding the
restatement and existing laws. The Compensation Committee will

 

6



--------------------------------------------------------------------------------

amend its clawback policy, as needed, to the extent that the SEC adopts the
final implementing rules regarding compensation clawbacks mandated by the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010.

 

12. Implementation of the Plan. This Plan sets forth the material terms and
conditions of the subject matter hereof. Such terms and conditions will be more
fully set forth in (a) such principles and policies as may be promulgated by the
Compensation Committee from time to time pursuant to Section 2, (b) each
Performance Award Agreement and/or (c) such other agreements and documents
(whether or not referenced in this Plan) as may be necessary or appropriate to
give effect to the terms and conditions set forth herein.

 

13. Withholding. Distributions pursuant to this Plan shall be subject to any
applicable tax withholding requirements (federal, state, local and foreign).

 

14. No Rights to Continued Involvement. Nothing in this Plan or any Performance
Award Agreement shall confer upon any Participant any right to continue as a
limited partner of any Partnership or shall interfere with or restrict the right
of each Partnership or its equityholders (or of a Subsidiary or its
equityholders, as the case may be) to terminate such Participant’s active
involvement with the Partnership at any time for any reason whatsoever, with or
without cause.

 

15. Successors. All obligations of the Company under the Plan, with respect to
Performance Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

 

16. Nonassignment. Except as may be determined by the Compensation Committee or
set forth in the applicable Performance Award Agreement, the rights of a
Participant under this Plan shall not be assignable or transferable by the
Participant.

 

17. Right to Receive Payments. Except as otherwise provided in the applicable
Performance Award Agreement, each Performance Award under the Plan shall be paid
solely from the general assets of the Och-Ziff Operating Group. Nothing in this
Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to any distribution of a Performance Award
other than as an unsecured general creditor with respect to any distribution to
which he may be conditionally entitled.

 

18. Severability. Should any provision of the Plan or any Performance Award
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of the Plan or such Performance Award Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
(if any) to become a part hereof and treated as though contained in this
original Plan or Performance Award Agreement. Moreover, if one or more of the
provisions contained in the Plan or any Performance Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.

 

7



--------------------------------------------------------------------------------

19. Remedies. Any remedies provided for in this Plan shall be cumulative in
nature and shall be in addition to any other remedies whatsoever (whether by
operation of law, equity, contract or otherwise) which any party may otherwise
have.

 

20. Governing Law. The Plan shall be construed and enforced in accordance with
the laws of the State of Delaware without regard to the application of the
principles of conflicts or choice of laws, except that Section 8 shall be
governed by the laws of the State of New York without regard to the application
of the principles of conflicts or choice of laws.

 

21. Section 409A. This Plan and all Performance Awards are intended to comply
with Code Section 409A, to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Plan and all Performance Awards hereunder shall
be interpreted and be administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, a Participant shall not be considered to have terminated his
services with the Company for purposes of this Plan, and no distributions shall
be due to a Participant under this Plan, until such Participant would be
considered to have incurred a “separation from service” from the Company within
the meaning of Code Section 409A. Any distributions described in this Plan that
are due within the “short-term deferral period” as defined in Code Section 409A
shall not be treated as deferred compensation unless applicable law requires
otherwise. Each amount to be paid or benefit to be provided to a Participant
pursuant to this Plan that constitutes deferred compensation subject to Code
Section 409A shall be construed as a separate identified payment for purposes of
Code Section 409A. Notwithstanding anything to the contrary in this Plan, to the
extent that any distributions to be made upon a Participant’s separation from
service would result in the imposition of any individual penalty tax imposed
under Code Section 409A, the distributions shall instead be made on the first
business day after the earlier of (i) the date that is six (6) months following
such separation from service and (ii) such Participant’s death.

 

8



--------------------------------------------------------------------------------

Annex A

Defined Terms

 

  (a) “Board” means the Board of Directors of the Company.

 

  (b) “Capital Account” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

  (c) “Class A Common Units” shall have the meaning assigned to it in the
Limited Partnership Agreements.

 

  (d) “Class D Common Units” shall have the meaning assigned to it in the
Limited Partnership Agreements.

 

  (e) “Class C Non-Equity Interests” shall have the meaning assigned to it in
the Limited Partnership Agreements.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) “Company” means Och-Ziff Capital Management Group LLC.

 

  (h) “Compensation Committee” means the Compensation Committee of the Board.

 

  (i) “Continuing Partners” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

  (j) “Effective Date” means January 1, 2013.

 

  (k) “Exchange Agreement” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

  (l) “Fiscal Year” means a fiscal year of the Company.

 

  (m) “General Partners” means, collectively, Och-Ziff Holding Corporation and
Och-Ziff Holding LLC and any other entity from time to time serving as general
partner (or equivalent) of one of the Partnerships.

 

  (n) “Limited Partnership Agreements” means the limited partnership agreements
of each of the Partnerships.

 

  (o) “LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Company, as amended from time to time.

 

  (p) “Non-Competition Covenants” shall mean, with respect to any Participant,
the covenants set forth in Section 2.13(b)(i) and (ii) of each of the Limited
Partnership Agreements and any non-competition covenants set forth in any
Partner Agreements relating to such Participant.

 

  (q) “Och-Ziff Operating Group” shall have the meaning assigned to it in the
LLC Agreement.

 

  (r) “Och-Ziff Operating Group D Unit” means, collectively, one Class D Common
Unit of each Partnership.

 

9



--------------------------------------------------------------------------------

  (s) “Original Common Units” shall have the meaning assigned to it in the
Limited Partnership Agreements.

 

  (t) “Original Related Trust” shall have the meaning assigned to it in the
Limited Partnership Agreements.

 

  (u) “Participant” means an Executive Managing Director selected by the
Compensation Committee in accordance with Section 3 hereof.

 

  (v) “Partner Agreement” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

  (w) “Partner Management Committee” shall have the meaning set forth for such
term in the Limited Partnership Agreements.

 

  (x) “Partners” means the Individual Limited Partners (as defined in the
Limited Partnership Agreements).

 

  (y) “Partnerships” means each of OZ Management LP, OZ Advisors LP, OZ Advisors
II LP, and any other partnership or entity whose general partner (or equivalent)
is a General Partner.

 

  (z) “Performance Award” for any Fiscal Year shall mean the Performance Unit
Award for such Fiscal Year and the Performance Cash Award for such Fiscal Year,
collectively.

 

  (aa) “Performance Award Agreement” means any written agreement, contract,
instrument and/or document evidencing any Performance Award (or portion thereof)
and providing the terms and conditions of such Performance Award.

 

  (bb) “Performance Award Period” means the five (5) year period commencing on
the Effective Date.

 

  (cc) “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

 

  (dd) “Plan” means The Och-Ziff Capital Management Group LLC 2012 Partner
Incentive Plan, as may be amended or restated from time to time.

 

  (ee) “PMC Recommendations” means the recommendations of Daniel S. Och to the
Compensation Committee as required to be provided under the Plan, provided,
however, that, if Daniel S. Och ceases to serve as the Chairman of the Partner
Management Committee, any such recommendations shall be made by the Partner
Management Committee with the approval of a majority of the members thereof.

 

  (ff) “Reallocation Date” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

  (gg) “SEC” means the U.S. Securities and Exchange Commission.

 

  (hh) “Special Withdrawal” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

10



--------------------------------------------------------------------------------

  (ii) “Subsidiary” means, with respect to the Company, as of any date of
determination, any other Person as to which the Company owns or otherwise
controls, directly or indirectly, more than fifty percent (50%) of the voting
shares or other similar interests or a sole general partner interest or managing
member or similar interest of such Person.

 

  (jj) “Transfer” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

  (kk) “Withdrawal” shall have the meaning assigned to it in the Limited
Partnership Agreements.

 

11



--------------------------------------------------------------------------------

Exhibit A

Form of Performance Award Agreement

THE OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

2012 PARTNER INCENTIVE PLAN

PERFORMANCE AWARD AGREEMENT FOR FISCAL YEAR 20    

[Date]

[Name]

[Address]

Dear                     :

We are pleased to confirm that you are a participant in The Och-Ziff Capital
Management Group LLC 2012 Partner Incentive Plan (the “Plan”) and have been
conditionally granted a Performance Award (as defined under the Plan) in respect
of the Fiscal Year specified above, as set forth below. Your Performance Award
is subject to all of the terms and conditions of the Plan, including, without
limitation, Sections 8 and 11 thereof regarding Conditions and Clawback, all of
which are incorporated herein. Capitalized terms used in this Performance Award
Agreement and not defined herein will have the meanings assigned to them in the
Plan.

[Your Specified Percentage for the Fiscal Year specified above is     %]1

Performance Award for the Fiscal Year specified above:

(1) Performance Unit Award: Your Unit Award Percentage of the Incentive Unit
Pool for such Fiscal Year shall be:     %, representing             Och-Ziff
Operating Group D Units; and

(2) Performance Cash Award: Your Cash Award Percentage of the Incentive Cash
Pool for such Fiscal Year shall be:     %.

Any Och-Ziff Operating Group D Units granted as part of a Performance Unit Award
shall be conditionally vested upon grant as provided in the Plan. Each
Participant agrees that his retention of Performance Awards is conditional on
his compliance with Section 2.13(b) of the Limited Partnership Agreements and
any Partner Agreement. Without limitation or contradiction of the foregoing,
each Participant also agrees that it would be impossible to compute the actual
damages resulting from a breach of Section 2.13(b) of the Limited Partnership
Agreements or any non-competition covenant in any Partner Agreement, and that
the amounts set forth in Section 8 are reasonable and do not operate as a
penalty, but are a genuine pre-estimate of the anticipated loss that the
Partnerships and other members of the Och-Ziff Group (as defined in the Limited
Partnership Agreements) would suffer from a breach of Section 2.13(b) of the
Limited Partnership Agreements or any non-competition covenants in any Partner
Agreement. The Plan and this Performance Award Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware without regard to
the application of the principles of conflicts or choice of laws, except that
Section 8 of the Plan shall be governed by the laws of the State of New York
without regard to the application of the principles of conflicts or choice of
laws. Each Participant agrees that he shall be subject to the jurisdiction and
arbitration provisions as set forth in Sections 10.4 and 10.5 of each Limited
Partnership Agreement in relation to any issues relating to his rights and
obligations under the Plan as well as to any dispute, controversy or claim
relating to the Plan and such provisions shall be incorporated herein by
reference in respect of the Plan.

 

 

1 

Include for PMC Participants only.

 

12



--------------------------------------------------------------------------------

This Performance Award Agreement may be signed in counterparts and all signed
copies of this Performance Award Agreement will together constitute one
original. This Performance Award Agreement shall be a “Partner Agreement” (as
defined in the Limited Partnership Agreements).

If you agree with the foregoing and with the terms and conditions of the Plan,
please sign this Performance Award Agreement in the space provided below and
return a copy at your earliest convenience.

 

OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC By:     Name:   Title:  

Acknowledged and agreed as of the date set forth above:

 

 

[Name]

 

13